Name: Commission Regulation (EEC) No 4087/86 of 22 December 1986 extending the Community surveillance of imports of video tape recorders originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 371 59 COMMISSION REGULATION (EEC) No 4087/86 of 22 December 1986 extending the Community surveillance of imports of video tape recorders originating in South Korea HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 235/86 is hereby amended as follows : In Article 3, the date '31 December 1986' is replaced by *31 December 1987'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 ( 1 ) thereof, Having consulted the Committee set up under the above ­ mentioned Regulation, Whereas Commission Regulation (EEC) No 235/86 (3), introduced until 31 December 1986 Community surveil ­ lance of imports of video tape recorders originating in South Korea ; Whereas the reasons which were the basis for Regulation (EEC) No 235/86 are essentially still valid and conse ­ quently the surveillance regime should be extended to these products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 113, 30 . 4. 1986, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 12.